DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-4, 7 and 8 are objected to because of the following informalities:  
Regarding claim 1, the claim ends with a ratio of 4 which should be written as 4:1 since a ratio requires two values to be compared.
Regarding claims 2, 3, 4, 7 and 8, the claims both contain instances of the word “that” which should be removed for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 9-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 9-11, the claim recites the limitation that the number of anchor points is N/2, however there does not appear to be any explanation as to how the device would be formed in the instance where N=2 and the number of anchor points would therefore be 1. Additionally, there is no indication that N be an even integer, but rather only greater than 2 as recited in parent claim 1. In the instance where N=3 for example, it would not be clear as to how the gyroscope could be constructed when the number of anchor points is 1.5..

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9-11, the claim recites the limitation that the number of anchor points is N/2, however there does not appear to be any explanation as to how the device would be formed in the instance where N=2 and the number of anchor points would therefore be 1. Additionally, there is no indication that N be an even integer, but rather only greater than 2 as recited in parent claim 1. In the instance where N=3 for example, it would not be clear as to how the number of anchor points could be 1.5.
claims 7 and 10, the claims both describe the suspension attachment point as being at a point where a transversal symmetry axis crosses the ring or at a point where a diagonal symmetry axis crosses the ring. This would seem to imply that the attachment points are located at either the first or the second locations but not both, which would therefore only cover 4 of the 8 locations. 

Allowable Subject Matter
Claims 1-8 and 12-14 would be allowable if rewritten to remove all objections noted above.
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of Araki, Ruohio, Phan Le, Kuang and Fell which are cited each disclose a similar ring gyroscope but do not teach the suspension arrangements claimed as found in the current application claim 1, wherein each outer suspender extends along a ring tangent from a suspension attachment point on the outer edge of the ring to an anchor point with the claimed ratio of the vertical thickent to the radial width. As all remaining claims ultimately depend from claim 1, they are deemed allowable for the same reasons due to their dependency thereron.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.